Citation Nr: 0939231	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of shell fragment wounds of the left leg.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
partial amputation of the left fourth finger.

3.  Entitlement to service connection for residual scarring 
of the left second and fourth fingers.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to service connection for residuals of a left 
knee injury.

6.  Entitlement to service connection for residuals of a 
right ankle injury.

7.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and March 2006 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Waco, Texas.  The Veteran testified 
before the undersigned Acting Veterans Law Judge in June 
2009; a transcript of that hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals 
of shell fragment wounds of the left leg and residual 
scarring of the left second and fourth fingers are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A May 2002 RO rating decision denied the Veteran's 
request to reopen his previously disallowed claims of 
entitlement to service connection for residuals of shell 
fragment wounds of the left leg and partial amputation of the 
left fourth finger; the Veteran did not perfect an appeal as 
to either denial.

2.  Evidence associated with the claims file after the last 
final denial in May 2002 is new evidence, and when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the previously 
disallowed claim of entitlement to service connection for 
residuals of shell fragment wounds of the left leg; such 
evidence also raises the reasonable possibility of 
substantiating this claim.

3.  Evidence associated with the claims file after the last 
final denial in May 2002 is new evidence, and when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the previously 
disallowed claim of entitlement to service connection for 
partial amputation of the left fourth finger; such evidence 
also raises the reasonable possibility of substantiating this 
claim.

4.  The competent evidence of record indicates that the 
Veteran has a partial amputation of the left fourth finger 
that is related to an in-service shrapnel injury.

5.  The competent evidence of record indicates that the 
Veteran has right knee arthralgia that is related to an in-
service injury.  

6.  The competent evidence of record indicates that the 
Veteran has left knee arthralgia that is related to an in-
service injury.  

7.  The competent evidence of record indicates that the 
Veteran has right ankle arthralgia that is related to an in-
service injury.  

8.  The competent evidence of record indicates that the 
Veteran has left ankle arthralgia that is related to an in-
service injury.  


CONCLUSIONS OF LAW

1.  The May 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of 
shell fragment wounds of the left leg is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for partial 
amputation of the left fourth finger is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  Partial amputation of the left fourth finger was incurred 
during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Right knee arthralgia was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

6.  Left knee arthralgia was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

7.  Right ankle arthralgia was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

8.  Left ankle arthralgia was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to those issues decided herein, the Board is 
granting the entire benefit sought on appeal.  Thus, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

I. New and Material Evidence

Historically, the Veteran was denied service connection for 
residuals of shell fragment wounds of the left leg and 
partial amputation of the left fourth finger by an RO rating 
decision dated in March 1996 on the basis that there was no 
competent evidence that the Veteran incurred any such shell 
fragment wounds during service; there was also no competent 
evidence that any current left leg condition or partial 
amputation of the left fourth finger was related to the 
Veteran's military service.  The Veteran did not appeal this 
decision.  Thereafter, he filed to reopen his claims, and by 
RO rating decision dated in May 2002, his request to reopen 
these claims was denied on the basis that he had not 
presented new and material evidence.  Once again, he did not 
appeal the RO's rating decision.  Thus, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
The Veteran re-filed his claim for service connection for 
these conditions in September 2004.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105.  However, a veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2009) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

Evidence at the time of the prior final denial in May 2002 
consisted of the Veteran's lay statements, service treatment 
records, and post-service private treatment reports.  The RO 
noted that the Veteran's service treatment records, including 
his February 1946 separation examination, made no mention of 
any shrapnel injuries to the left leg or hand.  Therefore, 
absent any indication that the Veteran had a current left leg 
disorder or partial amputation of the left fourth finger that 
was related to his military service, service connection could 
not be awarded.  

Since the May 2002 rating decision, additional evidence has 
been submitted by the Veteran, including personal testimony 
that his ship, the U.S.S. Franklin, came under attack while 
he was serving aboard it.  The Veteran described that two 
bombs were dropped by an enemy plane, and that during the 
attack he felt something hit his arms and legs.  He also 
testified that he jumped approximately one-hundred feet to a 
mattress laid out on the U.S.S. Santa Fe while evacuating the 
ship.  

In addition to his own lay testimony, the Veteran submitted a 
June 2005 buddy statement which recounts another serviceman's 
experience on the U.S.S. Franklin on March 19, 1945.  Such 
statement includes the serviceman's memories of seeing the 
Veteran among the wounded on the U.S.S. Santa Fe with 
injuries to his legs and arms.  A history of the U.S.S. 
Franklin has also been associated with the claims file which 
documents the events of March 19, 1945, when an enemy plane 
dropped two semi-armor piercing bombs.  The second bomb 
apparently tore through two decks, fanning fires which 
triggered ammunition, bombs, and rockets on board the U.S.S. 
Franklin.  The Veteran's service personnel records, which 
were received in September 2004, confirm that he was serving 
aboard the U.S.S. Franklin on the day of the March 1945 
incident.  

Turning to the newly received medical evidence, the claims 
file contains a number of letters from the Veteran's private 
treating physicians.  Pertinent to his left leg claim, a 
September 2006 letter from the Veteran's primary care 
physician, Dr. R.L.S., indicates that the Veteran has 
extensive scarring of his left lower extremity leading to 
discomfort which is due to a shrapnel injury incurred during 
World War II.  Similarly, a May 2009 letter from an 
orthopedic surgeon, Dr. R.A.P., reflects that the Veteran was 
found to have "multiple shrapnel incision sites...in 
his...left tibia."  Finally, a May 2006 VA examination 
report contains a diagnosis of a "scar, shrapnel wound, 
partial amputation of distal end of 4th finger."  The 
etiology of this wound was determined to be a "[s]hrapnel 
fragmentation wound."  

Initially, the Board observes that the above evidence 
contains not only new details from the Veteran regarding the 
incurrence of in-service shrapnel injuries of the legs and 
arms, but also corroborative lay evidence in the form of a 
buddy statement.  For the purposes of his request to reopen 
his previously disallowed claims, such evidence is presumed 
credible.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  This lay evidence, as well as the historical 
evidence of record regarding the events of March 19, 1945, 
bears directly on the issue of whether the Veteran incurred 
shrapnel injuries of the left leg and hand during his active 
duty service.  When viewed in conjunction with the newly 
submitted medical evidence which suggests that the Veteran 
has residuals of shrapnel wounds on his left leg as well as a 
partial amputation of the left fourth finger as a result of a 
shrapnel wound, the Board is of the opinion that this newly 
received evidence raises the reasonable possibility of 
substantiating the Veteran's previously disallowed claims.  
Therefore, since new and material evidence has been received, 
the claims of entitlement to service connection for residuals 
of shell fragment wounds of the left leg and partial 
amputation of the left fourth finger may be reopened.  See 
38 C.F.R. § 3.156.  

II. Service Connection 

The Veteran asserts that he incurred a number of injuries 
during service as a result of the events of March 19, 1945, 
when his ship, the U.S.S. Franklin was bombed by an enemy 
plane.  As previously noted, he testified during his June 
2009 hearing that his legs and arms were sprayed by shrapnel 
during the attack and that he evacuated the ship by jumping 
approximately one-hundred feet to a mattress laid out on the 
U.S.S. Santa Fe.  Throughout this appeal, the Veteran has 
contended that he incurred a partial amputation of his left 
fourth finger as a result of the shrapnel injuries received 
during this attack.  He has also asserted that he injured his 
ankles and knees when he landed on the U.S.S. Santa Fe.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the present case, the Veteran's service treatment records 
are silent for any complaints, diagnosis, or treatment for 
any shrapnel injuries, including a partial amputation of the 
left fourth finger.  There are also no documented complaints 
of any joint problems in his knees or ankles.  Additionally, 
there is no competent evidence of post-service treatment for 
any of the Veteran's claimed injuries for many years 
following his separation from service.  While the absence of 
contemporaneous treatment for his claimed disorders during 
and after service weighs against the Veteran's claims for 
service connection, the Board observes that the lack of such 
evidence is not fatal to his claims.  Rather, in order to 
warrant service connection, the competent evidence must 
demonstrate that the Veteran has a current knee disorder, 
ankle disorder, or a current partial amputation of the left 
fourth finger that is related to his military service.  See 
38 C.F.R. § 3.304(d).  

Initially, the Board notes that it has determined that the 
Veteran's account of what happened to him during the U.S.S. 
Franklin attack of March 19, 1945, is competent and credible 
evidence establishing that he incurred a shrapnel injury of 
the left hand as well as injuries of the knees and ankles.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  In this regard, the Veteran 
is competent to report that he experienced pain in his left 
hand, knees, and ankles following the attack.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).  Furthermore, the Board concludes that 
exposure to shrapnel would have been likely given the 
descriptions of the attack in the historical record.  
Similarly, jumping from the U.S.S. Franklin to the U.S.S. 
Santa Fe is not unlikely seeing as the ship was heavily 
damaged in the attack.  See 38 U.S.C.A. § 1154(a) (West 2002) 
(due consideration must be given to the places, types, and 
circumstances of a veteran's service).  Finally, descriptions 
of the June 2005 buddy statement only serve to further 
corroborate the Veteran's account.  For example, this 
particular serviceman indicated that he swung over to the 
U.S.S. Santa Fe on a hanging rope.  It thus appears that men 
were using any way possible to evacuate the ship.  

With competent and credible evidence of an in-service event 
resulting in shrapnel injuries as well as ankle and knee 
injuries, the focus next turns to whether the Veteran has 
been diagnosed with current disorders of the knees, ankles, 
and left fourth finger, and whether there is competent 
medical evidence which links any current disorder(s) to the 
March 1945, or another, in-service event or injury.  

The Veteran was evaluated by the VA in May 2006 for the 
specific purpose of investigating these questions.  The 
examination report reflects that, in addition to interviewing 
and examining the Veteran, the examiner conducted a thorough 
review of the Veteran's claims file.  Following this review 
and the physical examination, the examiner diagnosed the 
Veteran with arthralgia of the bilateral knees and ankles.  
See also VA Examination Addendum dated in March 2007.  
Moreover, it was the examiner's opinion that the Veteran's 
knee and ankle disabilities are "at least as likely as 
not...caused by or a result of his military service."  In 
making this determination, the examiner noted that 
"[j]umping from an aircraft carrier to a smaller cruiser 
over 100 feet and even landing on mattresses still cause 
[sic] significant trauma to the hands, knees, ankles and 
back."  He noted that such injuries were akin to those of a 
parachutist, and that he had seen similar results in these 
particular joints in the course of events while serving in 
the Army for over twenty-three years.  The May 2006 examiner 
also diagnosed the Veteran with a "scar, shrapnel wound, 
partial amputation of the distal end of the fourth finger" 
of the left upper extremity.  It was his opinion that the 
etiology of this injury was a "[s]hrapnel fragmentation 
wound."  

In assessing the probative value of a medical opinion, the 
Board should consider whether the opinion reflects the 
application of medical principles to an accurate and complete 
medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In the present case, the diagnoses and etiological 
opinions expressed in the May 2006 VA examination report are 
based upon a thorough and contemporaneous examination of the 
Veteran as well as a review of his claims file, including lay 
evidence of record and the Veteran's service and post-service 
treatment records.  As such, the Board can find no reason why 
it should not afford significant probative value to the 
opinions provided in this report.  See id; see also Hayes, 5 
Vet. App. at 69-70.  

Since the remaining record does not contain any evidence 
which contradicts the opinions of the May 2006 VA examiner, 
and with consideration of the credible and competent lay 
evidence of record regarding the events of the Veteran's 
military service, the Board finds that the evidence of record 
demonstrates that the Veteran has arthralgia of the bilateral 
knees and ankles as well as a partial amputation of the left 
fourth finger that were incurred as a result of his active 
military service.  See also 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  Service connection is 
therefore warranted for these disabilities.  See 38 C.F.R. 
§ 3.303.  


ORDER

New and material evidence has been submitted sufficient to 
reopen the issue of entitlement to service connection for 
residuals of shell fragment wounds of the left leg, and to 
this extent the appeal is granted.

New and material evidence has been submitted sufficient to 
reopen the issue of entitlement to service connection for 
partial amputation of the left fourth finger, and to this 
extent the appeal is granted.

Service connection is granted for partial amputation of the 
left fourth finger.

Service connection is granted for arthralgia of the right 
knee.

Service connection is granted for arthralgia of the left 
knee.

Service connection is granted for arthralgia of the right 
ankle.

Service connection is granted for arthralgia of the left 
ankle.


REMAND

In addition to a partial amputation of the left fourth 
finger, the Veteran has claimed entitlement to service 
connection for residuals of shrapnel injuries to his left 
leg, as well as residual scarring due to shrapnel injuries of 
the left second and fourth fingers.  In support of his claim, 
he has submitted various letters from private treating 
physicians who note that he has "scarring of the left second 
and fourth fingers," as well as "extensive scarring of 
the...left lower extremit[y]" as a result of a shrapnel 
injury during World War II, and "multiple shrapnel incision 
sites" in his left tibia.  See Letter from Dr. R.L.S. dated 
September 20, 2006; Letter from Dr. R.A.P. dated May 19, 
2009.  See also Letter from Dr. D.J.S. dated September 23, 
2005 (evidence of shrapnel injuries to both legs and the 
second and fourth left fingers).  

As discussed above, the Veteran was examined by the VA in May 
2006.  The examination report reflects that the Veteran was 
found to have residual scarring on his left upper extremity, 
left first finger, left posterior trunk, and right lower 
extremity, as well as partial amputation of the left fourth 
finger.  The examiner did not indicate whether any residual 
scarring was present on the left second and fourth fingers or 
the left leg.  

Given that the Veteran's private physicians explicitly 
identify scarring on these extremities, and the fact that the 
May 2006 VA examiner did not expressly state that the 
Veteran's left leg and left second and fourth fingers did not 
contain evidence of scarring due to shrapnel injuries, the 
Board finds that additional medical evidence is needed to 
reconcile the current evidence of record.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The Veteran should therefore be 
afforded another VA examination which addresses these issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any current left leg disorder and scarring 
of the left second and fourth fingers.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any (i) 
current left leg disorder, including any 
visible scarring, as well as any (ii) 
visible scarring of the left second and/or 
fourth finger(s), providing diagnoses for 
all identified disorders/scarring.  The 
examiner should then provide an opinion as 
to whether any current left leg disorder, 
including any scarring, and/or any 
scarring of the left second and/or fourth 
finger(s) is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including any shrapnel 
wounds incurred as a result of the events 
of March 19, 1945, when the Veteran's 
ship, the U.S.S. Franklin, was attacked by 
an enemy bomber.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
Veteran currently has any residuals of 
shrapnel injuries to the left leg and/or 
residual scarring of the left second and 
fourth fingers that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


